Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 4, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146060                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  UNIT 67, LLC,                                                                                          David F. Viviano,
             Plaintiff-Appellee,                                                                                     Justices

  v                                                                SC: 146060
                                                                   COA: 312359
                                                                   Macomb CC: 2012-004128-AV
  DENISE HUDSON,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 17, 2012
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        VIVIANO, J., not participating.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 4, 2013                       _________________________________________
           p0225                                                              Clerk